PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cao et al.
Application No. 17/181,935
Filed: 22 Feb 2021
For: WIRELESS COMMUNICATION DEVICE
Docket No. 82242504US02
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(c), filed November 19, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to prior-filed provisional application No. 62/980,207, as set forth in the ADS filed September 9, 2021.

The petition under 37 CFR 1.78(c) is GRANTED.

A petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR §1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.

With the instant petition, Applicant has paid the petition fee, made the proper statement of unintentional delay, and submitted the reference to the prior provisional application in a corrected ADS filed September 9, 20211.  As such, all the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. § 119(e) is accepted as being unintentionally delayed.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is 
on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt is enclosed.

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

The application is being forwarded to Group Art Unit 2414 for examination in due course.



/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Enc:  corrected Filing Receipt




 



    
        
            
        
            
    

    
        1 The ADS submitted with the petition on November 19, 2021 was not properly marked up with underlining because all of the information with respect to application No. 62/980,207 was not underlined.